The issue before the Court is for a Petition for a Writ of Mandamus requesting this Court to order the Honorable Henry Whitehair to reconsider a Motion for Reconsideration due to alleged error in finding the burden of proof and a prima facie case that failed to demonstrate the mens rea of a criminal offense. While in reviewing the related documents pertinent to this petition, the Court finds that such procedural directive to the Court is not within the scope of relief available in the instant case. Petitioner is familiar with such rules of procedure as adopted by this Court and can seek alternative remedies through an appellate procedure. This Court will not order a District Court judge to reconsider a motion in which the trial judge has already heard and ruled on. Only in the most extraordinary situations will the province of the Court of Appeals be brought into operation ordering a mandamus action against a trial judge. Such being the facts found herein and upon review by the Chief Justice pursuant to 7 N.T.C. Sec. 801, petitioners request for this Writ of Mandamus is hereby dismissed.
SO ORDERED.